UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1729


MS. MAYNER J. POPE,

                Plaintiff - Appellant,

          v.

MS. ALICIA GUNS, Manager, Member Relations;                AAA    CLUB
ALLIANCE, INC.; MR. KENNETH GREGORY GIVENS,

                Defendants - Appellees,

          v.

MR. GREG GIVENS, Damage Assessor, Member Relations; AMERICAN
AUTOMOBILE ASSOCIATION MID-ATLANTIC, INC.,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02422-JFM)


Submitted:   December 20, 2016              Decided:    December 22, 2016


Before GREGORY,   Chief   Judge,   and   WYNN,    and    FLOYD,    Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Mayner J. Pope, Appellant Pro Se.    Frank Furst Daily, III, LAW
OFFICES OF FRANK F. DAILY, PA,      Hunt Valley, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Mayner J. Pope appeals the district court’s order granting

the Defendant’s motion for summary judgment.                        We have reviewed

the record and find no reversible error.                  Pope cannot prevail on

her 42 U.S.C. § 1981 (2012) claims, as she has failed to provide

evidence      that    her    contractual       rights   were    impacted.          As   to

Pope’s   state       law    negligence   claim,     although        it   appears      that

there    is   diversity        between   the     parties,      we   agree      with     the

district court’s conclusion that it lacks original jurisdiction

based    on   the     amount    in   controversy.         Further,       the   district

court’s decision not to exercise supplemental jurisdiction over

this    claim    is    within     that   court’s        discretion.         28    U.S.C.

§ 1367(c) (2012).

       Accordingly, we deny Pope’s motion to supplement the record

and affirm the district court’s order.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




                                           3